       Case 2:20-cr-00017-RMP     ECF No. 33    filed 08/07/20   PageID.71 Page 1 of 2

                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                                                                     EASTERN DISTRICT OF WASHINGTON



                                                                       Aug 07, 2020
2                                                                          SEAN F. MCAVOY, CLERK



3                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
4

5     UNITED STATES OF AMERICA,
                                                  NO: 2:20-CR-17-RMP-1
6                               Plaintiff,
                                                  ORDER GRANTING MOTION FOR
7           v.                                    PROTECTIVE ORDER

8     CHRISTOPHER JAMES KISLING,

9                               Defendant.

10

11         BEFORE THE COURT is the Government’s Unopposed Motion for

12   Protective Order, ECF No. 32. Upon consideration of the Motion and the Record,

13   the Court finds that good cause exists to grant the motion and enter the unopposed

14   protective order.

15         Accordingly, IT IS HEREBY ORDERED:

16       1. The United States’ Unopposed Motion for Discovery Protective Order, ECF

17   No. 32, is GRANTED.

18       2. Pursuant to the discovery obligations previously imposed by the Court, the

19   United States is authorized to disclose discovery in its possession and any

20   Protected Information contained therein. As used herein, “Protected Information”

21   means the audio/video recording of an interview of the witness BK, conducted on



     ORDER GRANTING MOTION FOR PROTECTIVE ORDER ~ 1
       Case 2:20-cr-00017-RMP       ECF No. 33       filed 08/07/20   PageID.72 Page 2 of 2



1    potentially sensitive personal, information of the defendant and third parties,

2    including for example, identification information and minors’ names.

3        3. The Protected Information and information therein may be used only in

4    connection with the litigation of this case and for no other purpose. The discovery

5    is now and will forever remain the property of the United States. At the conclusion

6    of the case, Defense Counsel will return the discovery to the United States or will

7    certify that it has been destroyed. If the assigned Defense Counsel is relieved or

8    substituted from the case, Defense Counsel will return the discovery to the United

9    States or certify that it has been destroyed.

10       4. Defense Counsel shall store the discovery constituting the Protected

11   Information in a secure place and will use reasonable care to ensure that it is not

12   disclosed to third persons contrary to the Protective Order.

13       5. Defense Counsel shall be responsible for advising his respective defendant,

14   employees, witnesses, and other members of the defense team of the contents of

15   this Protective Order.

16       6. This Protective Order shall also apply to any new Defense Counsel that may

17   later become counsel of record in this case.

18         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

19   and provide copies to counsel.

20         DATED August 7, 2020.                  s/ Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
21                                                United States District Judge



     ORDER GRANTING MOTION FOR PROTECTIVE ORDER ~ 2
